Citation Nr: 0109801	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability as secondary to a service-connected left ankle 
disability.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee condition on a direct 
basis.

3. Entitlement to an increased evaluation for a service-
connected left ankle disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim of entitlement 
to service connection for a bilateral knee disability as 
secondary to a service-connected left ankle disability, found 
that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability on a direct basis, 
and continued the veteran's evaluation for his service-
connected left ankle disability at a 10 percent evaluation. 


REMAND

I. Entitlement to service connection for a bilateral knee 
disability as secondary to a service-connected left 
ankle disability.

The veteran and his representative contend that service 
connection is warranted for a bilateral knee disability as 
secondary to the veteran's service-connected left ankle 
disability.  Secondary service connection will be granted 
when a disability is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2000). Secondary service connection may also be established 
for a disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there has recently been a change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).   

In the instant case, the Board notes that the veteran was 
never informed of the types of evidence he would need to 
submit to maintain his claim, specifically, medical evidence 
linking his knee disability to his service connected ankle 
disability.  Under the VCAA, there is imposed on VA a duty to 
provide notice of the information, medical evidence, and lay 
evidence necessary to support a claim.  

Further, although the veteran was given two VA examinations, 
in March and November of 1999, neither report of those 
examinations offers an opinion as to whether any knee 
disability the veteran suffers from is related to his service 
connected left ankle condition.  As such, and mindful of the 
new law, the Board is of the opinion that this claim must be 
remanded to ensure that the notice provisions of the Veterans 
Claims Assistance Act are complied with, and as well to 
obtain a medical opinion as to whether any knee disability 
the veteran suffers from is related to his service-connected 
left ankle disability.  Prior to doing so, all available 
records reflecting treatment and evaluation of the knees 
should be secured, so that the examiner's opinion is based on 
a complete history.  




II. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee condition.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

In a June 1996 decision, the RO denied an April 1996 claim of 
entitlement to service connection for a bilateral knee 
disability.  The RO denied the veteran's claim because there 
was no evidence that any knee disability the veteran suffered 
from was linked to any incident or injury in service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated June 1996.  Evans.

The new evidence submitted consists of only statements from 
the veteran, and the reports of VA examinations of the 
veteran, which do not offer an opinion as to whether any knee 
disability the veteran suffers from is related to service.

However, the Board again notes the Veterans Claims Assistance 
Act of 2000, as cited above.  Although the veteran has not, 
as of yet, submitted any new and material evidence sufficient 
to reopen his claim, he has not been properly informed of the 
type of evidence it would be necessary for him to submit in 
order to maintain his claim, that is, medical evidence 
linking any current knee disability to service and/or that 
which establishes the chronicity of knee symptoms dating back 
to service.  This is especially important in this case, in 
view of the fact that there is more than 30 year interval 
between the veteran's discharge from service and the first 
objective documentation of post-service knee symptoms.  The 
type of evidence which can be submitted can include such 
items as insurance and employment examinations, and evidence 
developed for the purpose of securing workers' compensation, 
Social Security or other benefits.  As such, the Board is of 
the opinion that this issue must also be remanded to ensure 
that the notice provisions of the Veterans Claims Assistance 
Act are complied with.


III. Entitlement to an increased evaluation for a service-
connected left ankle disability, currently evaluated as 
10 percent disabling.

Finally, the veteran and his representative contend that an 
increased rating is warranted for the veteran's service-
connected left ankle disability, currently evaluated as 10 
percent disabling.  A review of the record reflects that 
service connection for a left ankle disability was originally 
granted at a noncompensable level by a rating decision dated 
June 1996.  This was increased to a 10 percent evaluation, 
dating back to the date of the original claim, by a rating 
decision dated March 1997.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left ankle.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In reviewing the reports of the VA examinations the veteran 
was given in March and November 1999, the Board notes that 
the examiner did not appear to consider DeLuca during either 
examination.  While range of motion was indicated, there was 
no indication that the examiner considered whether motion 
would be further limited due to pain or flare-ups.

Further, the Board notes that the veteran's ranges of motion 
of the ankle were not given in the format suggested in Plate 
II, 38 C.F.R. § 4.41a (2000).  The Board requests that future 
range of motion studies be given in this format, which 
indicates that normal range of motion of the ankle is a 
dorsiflexion of 0 to 20 degrees, and a plantar flexion of 0 
to 45 degrees, so that the Board may better evaluate the 
extent of the limitation of motion of the veteran's left 
ankle.

As such, and mindful of the new law, cited above, the Board 
is of the opinion that a better, more thorough examination, 
considering the requirements of DeLuca, should be undertaken.


As such, these claims are hereby REMANDED for the following 
development:

1. The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent 
medical records from VA or other 
source(s) or facility(ies) identified 
by the veteran.  If any requested 
records are not available, or the 
search for such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he and his 
representative so notified.  

2. The veteran is also free to submit any 
pertinent medical or other records in 
his possession, and should be provided 
the opportunity to do so.  In this 
regard, he should be advised that he 
should indicate all sources of medical 
care or evaluation for his left ankle 
disorder and his bilateral knee 
disorder from the time of his 
discharge from military service.  Such 
may take the form of employment and 
insurance examinations, and any 
records compiled in association with 
claims for benefits such as Social 
Security or workers' compensation 
benefits.  

3. After associating with the claims file 
all records received pursuant to the 
development requested in the 
paragraphs above, the RO should have 
the veteran scheduled for a 
comprehensive VA orthopedic 
examination in order to ascertain the 
nature and severity of his left ankle 
disorder and, to the extent possible, 
the etiology of any knee disability 
now shown.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in 
his claims folder, including a 
complete copy of this REMAND.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
Consideration should be given to, 
among other things, the requirements 
of DeLuca.  All appropriate tests and 
studies should be conducted, and all 
clinical findings and diagnoses should 
be reported in detail.  The examiner 
should offer an opinion, with respect 
to any knee disability diagnosed, as 
to whether it is as least as likely as 
not that any knee disability the 
veteran suffers from was incurred or 
aggravated in service, or was incurred 
as the result of the veteran's 
service-connected left ankle 
disability, or is aggravated by this 
disability.  The complete rationale 
for each opinion expressed must be 
provided. 

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
again consider these claims on the 
basis of all pertinent medical 
evidence of record and legal 
authority.  The RO should provide 
clear reasons and bases for its 
determinations, addressing all 
concerns noted in this REMAND.  

6. If any of these claims remains denied, 
the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
afforded the applicable time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




